Exhibit 10.3

AMENDMENT NO. 4 TO EMPLOYMENT AGREEMENT

This Amendment No. 4 (the “Amendment”) to the Second Amended and Restated
Employment Agreement effective as of April 1, 2002 (the “Agreement”) is made by
and between BankUnited, FSB (the “Bank”) and Alfred R. Camner (the “Executive”)
and is effective as of June 7, 2006.

RECITALS

WHEREAS, Section 9(b)(viii) of the Agreement currently provides that the
Executive may make an election following his termination of employment with the
Bank, and subject to the Bank’s consent, to receive a lump sum payment for the
difference between the Market Value and exercise price of the shares subject to
his stock options, upon surrender of such stock options; and

WHEREAS; upon consultation with various advisors, the Committee and the
Executive had determined to delete the Executive’s right to make such an
election;

NOW, THEREFORE BE IT RESOLVED, in consideration of the mutual agreements and
premises contained herein and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Section 9(b)(viii) of the Agreement is hereby deleted in its entirety and
replaced by the following:

At the election of the Bank made within thirty (30) days following the
Executive’s termination of employment with the Bank, upon the surrender of
options or appreciation rights issued to the Executive under any stock option
and appreciation rights plan or program maintained by, or covering employees of,
the Bank, a lump sum payment in an amount equal to the product of:

(A) the excess of (I) the fair market value of a share of stock of the same
class as the stock subject to the option or appreciation right, determined as of
the date of termination of employment, over (II) the exercise price per share
for such option or appreciation right, as specified in or under the relevant
plan or program; multiplied by

(B) the number of shares with respect to which options or appreciation rights
are being surrendered.

For purposes of this Section 9(b)(viii) and for purposes of determining the
Executive’s right following his termination of employment with the Bank to
exercise any options or appreciation rights not surrendered pursuant hereto, the
Executive shall be deemed fully vested in all options and appreciation rights
under any stock option or appreciation rights plan or program maintained by, or
covering employees of, the Bank, even if he is not vested under such plan or
program;



--------------------------------------------------------------------------------

Amendment No. 4

BankUnited, FSB

Alfred Camner Employment Agreement

Page 2

2. Except as modified by this Amendment, all other terms and conditions of the
Agreement remain in full force and effect.

IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed and the
Executive has hereunto set his hand, all as of the day and year as first written
above.

 

BANKUNITED, FSB     EXECUTIVE: By:  

/s/ Lawrence H. Blum

 

     

/s/ Alfred R. Camner

 

Name:   Lawrence H. Blum     Name:   Alfred R. Camner Title:   Vice Chairman of
the Board and Secretary      

 

ATTEST: By:  

/s/ Dellene Acampa

 

Name:   Dellene Acampa Title:   Assistant Secretary